Title: From George Washington to Isaac Ledyard, 26 September 1780
From: Washington, George
To: Ledyard, Isaac


                        
                            Sir
                            Robinsons Septr 26th 1780
                        
                        I return you my thanks, for your information conveyed through a letter to Colo. Lamb which has just arrived
                            here.
                        I shall esteem it a particular favor If you will instantly get possession of the Papers (which you mention,)
                            in the possession of young Mr Smith, & also to have him & the mate who is also noticed in your letter,
                            secured, provided you see sufficient cause for it—in this case, if you find assistance necessary, I have inclosed a line
                            to the Commanding officer at Fish kill, to afford it on your application. &a

                    